Citation Nr: 9925903	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disorder, depressive neurosis, currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, when it was remanded to the 
RO for consideration of the veteran's psychiatric disability 
in light of recent regulatory changes in the criteria for 
evaluating psychiatric disorders.  Subsequently, in an August 
1998 rating decision, the RO assigned the disability a 50 
percent evaluation effective from the date of the original 
claim for an increase, May 13, 1988.  The case has now been 
returned to the Board for further appellate review.

The December 1997 Board remand noted in the introduction that 
the record raised the issue of entitlement to an effective 
date earlier than August 1, 1990, for increased evaluations 
for the veteran's service-connected low back and 
cervicothoracic spine disabilities.  The record also 
indicated that in a March 1989 letter, the appellant 
requested an effective date of December 1978 for increased 
ratings for her service-connected disabilities.  These 
matters are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's psychiatric disorder, depressive neurosis, 
is primarily manifested by hostility, some emotional turmoil 
and depressed like symptoms.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for a psychiatric disorder, depressive neurosis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examination to evaluate her condition and relevant 
treatment records are of record.

Factual Background

During service, the veteran was seen in November 1978 for 
complaints of significant emotional problems related to 
harassment.  At that time, the medical impression was that 
she had an adjustment reaction to adult life manifest by 
anxiety, sleep disturbance, depressed mood, and emotional 
lability; and that she had no psychiatric disease that 
warranted disposition through medical channels.  On the 
foregoing basis, a July 1979 RO rating decision granted 
service connection for depressive neurosis, which was 
assigned a 10 percent evaluation.

During a June 1988 VA psychiatric examination, the appellant 
was friendly and cooperative, but visibly anxious and tense.  
She was oriented to time, place and person.  Memory was good.  
She expressed somatic complaints, discussed family problems, 
and her physical problems.  In a written statement brought to 
the examination, she indicated that her physical problems 
prevented her from working.  The diagnosis was chronic 
depressive disorder.

During a hearing in March 1989, the veteran discussed her 
psychiatric disability symptoms, including homicidal 
ideation.  During a January 1992 hearing, the veteran did not 
provide testimony regarding her psychiatric disability.

Records of VA medical treatment from July 1988 through April 
1994 reflect treatment mostly for physical conditions.  In 
September 1990 the veteran was seen for difficulty coping 
after a fire in her home; and was seen in October 1990 at a 
neurology clinic when the impression included chronic low 
back pain and depression.      

During a July 1998 VA examination, the veteran attributed her 
psychiatric complaints to poor treatment received during 
service.  The company commander and other people who wanted 
her out of the service had "tortured" her because she was 
unable to perform her regular duties due to back injuries 
that also were sustained during service.  An example of the 
"torture" was requiring her do things like march in parades, 
which aggravated her physical condition.  She was treated in 
the mental health clinic for depression and anxiety, and 
developed a distrust for the mental health clinic during 
service.  After discharge, she began receiving treatment at a 
county mental health clinic.  She indicated that she was 
depressed and was having a hard time dealing with not being 
able to physically do things and having to stop work due to 
her back condition.  Her last job ended in December 1996, 
when she was fired for missing many days due to her back 
problems.  The examiner noted that she had been seen at the 
mental health clinic in March 1998 when dysthymia was 
diagnosed.  The veteran declined offered medication of Paxil.  

On mental status examination, the veteran was somewhat 
guarded in providing information, and expressed hostility and 
disappointment with her treatment by VA.  She appeared to be 
somewhat upset and showed some emotional turmoil.  When 
discussing some of her past problems, she had tears in her 
eyes two or three times.  Her thought content seemed to 
indicate depressed-like symptoms.  Her physical condition 
apparently seemed to have increased her emotional problems, 
and she had difficulties accepting or dealing with care for 
her condition.  Her cognitive functions were within normal 
limits.  She showed limited insight into her problems and her 
judgment was considered to be affected somewhat by her 
feelings about the VA system.  The diagnoses included chronic 
dysthymia, and personality disorder, not otherwise specified.  
Moderate severity of psychosocial stressor were evident, and 
her Global Assessment of Functioning Scale (GAF Scale) was 
56, for that day and for the past twelve months.  She was 
considered employable.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's psychiatric 
disorder, as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders as previously set forth in 38 C.F.R. § 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the appeal process has been concluded, 
the version most favorable to the veteran will apply, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As the changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, the Board finds that it must consider both 
the old and new criteria in evaluating the veteran's service-
connected psychiatric disability. 
The Board notes that, pursuant to its December 1997 remand, 
the RO has considered the amended rating criteria.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Under the criteria in effect prior to November 7, 1996, a 50 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  A 100 percent 
rating was also warranted when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
Finally, a total rating was authorized when the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405.
 
Under the recently effective regulatory changes, the schedule 
of ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

Under the revised schedular criteria, a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9410.

Prior to November 7, 1996, the evidence of record included a 
June 1988 VA psychiatric examination, where the veteran was 
oriented, friend and cooperative, but visibly anxious and 
tense.  She was not able to work, but attributed this to 
physical disabilities.  While she expressed complaints 
regarding her family and her physical disabilities, her 
symptoms at that time did not result in more than 
considerable social or industrial impairment.  

Beginning November 7, 1996, the symptoms associated with the 
veteran's service-connected dysthymia disorder, particularly 
as reflected in the July 1998 VA examination report, 
consisted of hostility, emotional turmoil and depressed like 
symptoms, which were increased by her physical condition.  
Her cognitive functions were within normal limits.  Although 
the veteran showed limited insight into her problems, there 
was no evidence that the veteran has had difficulties with 
working or with relationships due to her service-connected 
psychiatric disability.  Although she reported that she has 
not worked since December 1996, she reported that she was 
fired from her last job then due to her back problems.  
Absent symptoms including suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, it cannot be concluded that 
her psychiatric impairment causes some difficulty in 
establishing and maintaining social and work relationships; a 
rating in excess of 50 percent is not justified.

In reaching this decision, the Board has considered the 
history of the veteran's psychiatric disability, as well as 
the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
The veteran's psychiatric disability, however, simply does 
not impair the appellant to a degree that would warrant a 
higher schedular evaluation under the Schedule for Rating 
Disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not show that the disability 
picture of depressive neurosis is so exception or unusual, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, such that 
regular schedular standards are inadequate to compensate the 
veteran and an extraschedular rating would be appropriate.  
38 C.F.R. § 3.321(b)(1).

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for the veteran's service-connected psychiatric 
disability.  


ORDER

Entitlement to a disability rating greater than 50 percent 
for a psychiatric disorder, depressive neurosis, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

